75DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/03/2022. In the paper of 03/03/2022, Applicant filed a terminal disclaimer over the claims of U.S. Patent No. 10,518,312 which was approved on 03/03/2022. 

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-3 and 6-8 on the ground of non-statutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,508,312 in view of Faye et al. (2013, Virol Journal 10:311: pp 1-8) and/or Tappe et al. (Epub Jan 30, 2014, Eurosurveillance, 19(4), p.20685, pp 1-4), GenBank Accession No. AY632535, Sarrazin et al. (2000, Hepatology 32(4 Pt 1):818-23), Hogan et al. (WO1996/22392, pub 07/1996), Yang et al. (WO1996/012040A2, pub. April 1996), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33) is withdrawn in view of the terminal disclaimer that was filed and approved on 03/03/2022.

Status of the Election/Restrictions
Claim 1 recites the limitation “wherein the second amplification oligomer target hybridizing sequence is joined at its 5’ end to a T7 promoter sequence; and wherein the at least one detectably probe oligomer comprises a target hybridizing sequence consisting of SEQ ID NO: 69” (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3)

Claim 1 is allowable as the prior art is free of disclosure of at one detectably (RNA) probe oligomer comprising SEQ ID NO: 69” (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3 . 
The restriction requirement as set forth in the Office action mailed on 09/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, claims 4-5 directed to method(s) for determining the presence or absence of a Zika virus nucleic acid in a sample are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim i.e. a combination of at least a first amplification oligomer and second amplification oligomer having its target hybridizing sequence is joined at its 5’ end to a T7 promoter sequence, said amplification oligomers configured to hybridize to opposite ends of a Zika target sequence and to generate amplification products and at one detectably probe (RNA) oligomer comprising SEQ ID NO: 69” (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3). 

Claims 9-20 depend from claim 1 and are drawn to different selections of nucleotide sequence (SEQ ID NO) for the target hybridizing sequence of the first amplification and/or second amplification oligomer. Claims 9-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 4-5 and 9-20 are rejoined and allowed.
Claims 1-20 (Allowed).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims provides at least two Zika-virus specific amplification oligomers, one of this amplification comprising a T7 promoter sequence at its 5’ end, and further provides at one detectably probe (RNA) oligomer comprising SEQ ID NO: 69” (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/O.A.O/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 14, 2022